﻿O Lord, with Thy holy name I begin and from Thee I seek guidance and support. My life and death, my petition, prayer and praise belong to Thee. I beseech Thee to grant the clarity and magnetism of the word of truth to my utterances and make them a message for the millions of people who passionately thirst after truth and for those who shall, in the future, seek the truth. 0 God Almighty, my nation and I offer our thankful salutations to the souls of Thy great prophets, in particular, Abraham, Moses, Jesus and Mohammad - Thy peace be upon them - who did their utmost and gave their lives in order to spread and immortalize the message of awareness and salvation of man, and our humble salutations to the pure and enlightened hearts who obeyed Thy message, especially to those among them who sacrificed their lives because of it.
My country has been a centre of man's civilization and culture at some important, elevated stages of history and at present is the setting for a political system based on the same cultural background and traditions, which are now further enriched by an Islamic awakening. I come here from a land which is the birthplace of a more famed but Less understood revolution in contemporary history, a revolution founded on the religion of God, marching along the path of the prophets and great spiritual reformers, a path as long as the history of mankind.
Islam's Unitarian theory is the unshakable foundation and the fundamental thinking of this revolution. The meaning of man, the interpretation of history, the analysis of past, present and future events, the concept of the material world, the explanation of elements that bind man to the world outside him, the earth, human beings and objects, man's understanding of his own existence - in short, everything that goes into the formation of human society's value system to attain an orderly human administration - are rooted in and emanate from this divine outlook. In Islamic thought all existence is the creation of God and an image of His knowledge and power; the whole universe is attracted to Him and man is His creature superior to others and His heir on earth.
Exploiting his intrinsic talents man can build the world created for him in the most beautiful ways and, flying on the two wings of faith and knowledge, rise to the highest spiritual and material peaks. Conversely, man can create a hell of oppression and corruption by going astray and wasting and perverting his God-given potential. The only light illuminating his path is belief in God and submission to His commands. The temporal world is a cultivating ground for the next world and death is not the end of life but only a passage to immortality and the beginning of a new existence.
In Islam's divine thought all mankind are brothers and sisters and creatures of the Almighty. There is no discrimination because of colour, race, sex or geographical location of people and these distinctions do not make one man or a nation superior to others. When racial and geographical characteristics are disregarded, an act of aggression against a person is aggression against humanity.
The feeling of superiority and monopoly has set brother against brother, and the blood that has flowed has never dried. The same motives and the same actions created streams of blood and, finally, seas of blood have appeared between those seeking superiority and domination and the victims of such arrogance. In this way peace has been taken out of man's life.
The prophets invited people to submit to God, because this crushes the feeling of egocentrism and superiority in man and offers him the purity and tranquillity of a paradise on earth before the eternal one in heaven. They persuaded man to control his instinct of domination and superiority. They also warned against wasting human potential and slipping into the mire of moral corruption. They opened fountains of virtuousness, honesty, love, work, initiative, knowledge and consciousness and they stressed the love of God and His blessing of people, which are man's only insurance against perversions and are a guarantee of the sublimation of his soul.
They taught man to use his power to safeguard these values, to block the path of the intruding satans of corruption and perversion, to fight ignorance and the cruelty of slavery, to safeguard knowledge, justice and freedom. They taught him neither to oppress nor to let others oppress him  they taught him to rise in defence of equity and justice and not to give evil a chance. They also taught him that surrendering to enemies of justice, virtuousness and charity only results in the destruction of these values and amounts to acquiescence in evil, oppression and corruption. 
In Islam's divine thought the religion of God is not only the crowning of man's virtuousness, but the very form of life itself. Religion offers man a complete social system, not merely some forms of worship and certain traditions  even though services of worship and traditions are full of the spirit of life and serve the same system. The social system is based on the same religious outlook. Freedom and liberty, the equality of people, social justice, awareness of society's individuals, the combating of corruption and perversion, the superiority of human ideals over individual desires, the rejection of satanic domination, personal behaviour and ethics, and occupational and political scrupulousness are all born of and inspired by the same universal interpretation of the world and man. Islam rejects as immoral all systems founded on force, oppression, ignorance, suppression, tyranny and humiliation of man through discrimination on grounds of race, nation, blood or language It commands the faithful to approach with love, affection and support all mankind, co-religionist or not, except those determined to fight the Islamic order, who must be faced uncompromisingly.
It was on such basic principles and with such objectives that an Islamic revolution emerged in Iran and laid the foundations of an Islamic republic. Many analysts have searched for the roots of the Islamic revolution in February 1979, and many of them have failed to understand it correctly. In our opinion, this great event was partly a consequence of the inefficiency of the existing systems in the world and the emptiness and falsehood of the slogans of democracy and equality in those systems. Islam was able once again to shine in this dark atmosphere through the dust of distortions and misconceptions thrown in its way for many centuries. The sun of Islam shone on Iran and brought about a revolutionary storm. It is expected to shine on many other parts of the world. We must wait and see. But, despite earfuls of adverse propaganda, the awakening of Muslims in many Islamic countries is not an offspring of Iran's Islamic revolution; it is its brother-in-Islam.
Iran is located at one of the most sensitive sites of strategic importance. It has a background of science and culture and abounds in material resources. The Islamic revolution in Iran was meant to be against a regime that had put all this at the service of the interests of the imperial-minded Powers of the world, particularly those of the United States of America, for almost a quarter of a century. Nobody needed the spiritual and material wealth of Iran more than the Iranian people, but they were denied it. The ancient regime's claims of progress and modernization were all false, but the West's propaganda machine, especially its Zionist component, keep publicizing them. It was such a regime that the Islamic revolution toppled, proposing its own significant goals. Nine years have passed, yet it is still felt that the answers too many questions are not quite clear. The fact is that in the case of our revolution and our views and principles much more uninformed opinion and evil talk has been heard than in other cases.
1 shall now try, for the benefit of those interested in truth, to shed light on certain exceptional aspects which give different characteristics to this revolution. I shall end my statement with a brief message.
First, the revolution was from its beginnings a people's revolution - totally, 100 per cent. None of the familiar forms that have been instrumental in certain other revolutions were active or even present in our revolution: no armed guerrilla groups, no active military-political party, no groups of revolutionary, free officers and the like. There were only people, and unarmed people at that, who filled Tehran and other cities and towns in Iran with their presence. They crowded the streets and filled the air in the cities with their revolutionary presence and revolutionary slogans, in such a way that there was no room to breathe for the ruling clique and its government·, they simply had to leave their castles and centres of power and, one by one or in groups, to leave the country hastily. The Shah, the Prime Minister, generals of the army, ministers and other important criminals fled the country when they could to avoid the wrath of the people.
This, of course, happened after a long year during which the regime had exploited all the political, military and police resources at its service to disperse people and force them back to work or to their houses, and in order to achieve this had shot and killed thousands of them in the streets, in the mosques, in the universities and in their workplaces, openly and indiscriminately. Despite all these measures, however, the people's presence had increased. In the very last months, when the regime became more violent, the people came out in millions. The regime, cracking under the pressure of people who no longer had any regard for their lives, could not withstand the onslaught of the masses and was forced to make its greatest concession; it sacrificed the Shah, He fled the country, never to return, and after this the regime's retreat accelerated.
The great leader of the revolution, whose every word to every individual Iranian was a lesson in awareness, resolve and purpose, was able to announce the formation of a revolutionary administration with trust in God Almighty, Who encompasses all other powers, and with reliance on the people's indomitable will. The Shah's tyrannical rule, which was left with no option, collapsed automatically and melted away. The last bastions of the regime were barracks with no soldiers or officers, in the last hours a few garrisons showed some resistance, but all was in vain, because people were everywhere and overcame them. The miracle of this revolution was the victory of the people. It was only after the collapse of the military garrisons that arms fell into the hands of the people·, but then the kingdom had already collapsed and these weapons were used for the protection of the new revolutionary order. People, young and old, men and women, were the agents who defeated the Shah's regime, which was armed to the teeth and enjoyed the support of the biggest Powers. 
It was the people who established the order of an Islamic republic, and their weapons were their faith, their determination and their blood - and blood overcame the sword. The doctrine of blood overcoming the sword is the old policy of the oppressed resisting and fighting the oppressor that was declared by the leader of our revolution long before it took place. Thus the first victory of our revolution was against the armed regime of the Shah, who was strongly backed by the West and the United States, It has since gained us other victories, some of which may even be rated as more important than defeating the Shah. This unique experience - unique at least in the last century - deserves to be carefully studied by both the oppressed nations and those oppressive Powers which underestimate the power of the people.
Secondly, this revolution had its roots in religion, in Islam. There have been many revolutionary movements in history the combative spirit of which was fuelled by a religious faith, but little or no account has been taken of this factor by many analysts. In our revolution, however, everything was taken from Islam; its aims, its principles and its methods of struggle, as well as the formation of the new order and the particular form of its administration.
This fact gives certain surprising dimensions to the definition of revolution and new meanings to its victory. As we know, Islam has been a target of assaults for the last century and a half by colonial Powers and their subservient, reactionary agents exactly because of its inexhaustible capacity for revolution and reconstruction. Furthermore, Islam is a sacred faith and a divine religion in more than 50 countries and among some 1,000 million Muslims and, therefore, a revolutionary victory the spirit and substance of which is derived from Islam is in fact the victory of those billion people over all historic invaders against Islam. It is for this reason that hundreds of millions of Muslims in dozens of Islamic countries have welcomed the victory of our revolution. 
This religious characteristic also stops the people, the leader of the revolution and its administrators from any retreat, defeat, fear or weakness, when you fight for God there is no defeat, let alone fear, weakness or retreat.
Thirdly, non-reliance on either East or West was another exceptional characteristic of this revolution and is now the fundamental policy of out revolutionary system.
This in itself is one of the manifestations of the belief and trust in God in all spheres of our individual and social life. The dominant thinking in the political world today believes that without reliance on one of the power blocs no movement may survive in the contemporary political world. There may be a difference of emphasis about this but there seems to be no argument on the sacred principle. There are also people who, ideologically speaking, endorse non-reliance or non-alignment but do not suppose, pragmatically speaking, that it could work. Our revolution has, in such an atmosphere, offered a new philosophy and followed it most sincerely. Our revolution proved that the imperial-minded Powers may be ignored, that their bullying tactics may be resisted and that blackmailing may not be effective provided that there is belief in a power much more powerful than all material powers; belief in God Almighty,
We know quite well that for this belief and in this struggle we have to pay a heavy price and we are prepared for it.
Let this experience illuminate the path of nations to true independence and the total rejection of the hegemony of the big powers; the present division of power threatens humanity with a very bitter future.
Fourthly, there is another peculiarity to our revolution — very active to the present; it had to suffer an incredible amount of hostility and receive many exceptional blows. Certainly no revolution is safe from the counter-strikes of the power system dominating our world but the variety, the depth and the enormity of the enmities and the wild anger unleashed against us for the last nine years is an exceptionally interesting story to hear.
The revolution had not yet reached its climax when hostile behaviour mostly by the United States of America started to challenge it. Certain officials, who reveal secrets through the passage of time, now confess that in the last months of the Shah's tyrannical regime the United States Administration, the President and his national security adviser tried to hearten the Shah by encouraging him to be "more decisive". The meaning of "decisiveness" was later explained in the statements of a fellow called General Huyser who had come to Tehran as the special representative of the President of the United States of America. In his opinion and according to advice given to him, the Shah's regime had to be safeguarded even if this resulted in the slaughtering of tens of thousands of people. And his incredible justification was: "It would be preferable to the killing of many more thousands later". In the honourable opinion of the United States authorities it was not valid that if the United States did not interfere in the internal affairs of Iran, neither the blood of tens of thousands then nor the blood of "many more thousands later" had to be shed!
Certainly there was no other reason for the abortiveness of Huyser's mission and his flight from Tehran as well as for the arrest or flight of all those elements whom the United States needed for the carrying out of its evil plans except the crushing ferocity of revolutionary waves and the great might of a nation who had risen to fight for God and feared nothing but God. It was not the enemies of revolution who simply walked off; it was the revolution that forced them to flee. They had already exerted all their pressure at the hands of the treacherous Shah. After the victory of the revolution, hostile plots were hatched in a variety of forms. The very first clever measure was the infiltration of revolutionary posts and positions by enemy agents and the second was the organizing of all sorts of "opposition" parties and groupings in a free, political atmosphere after decades of dictatorship and suppression. In the former case it is interesting to note that a loyal agent who, a few weeks after the revolution, was tried in a revolutionary court and executed for treason had, by hook or by crook, got himself appointed as the commander of the Air Force in the first days of the revolution! And in the latter it would suffice to say that in the very first months after our victory some 400 political parties and groups surfaced in Iran that included anything from Loyalist to Communist to Separatist to Pan-Iranist. And it should not, of course, be forgotten that certain foreign embassies in Tehran, especially the embassy of the Arch-Satan, were the centres that organized some of these groups and helped them financially and ideologically!
A bloody, merciless kind of terrorism was another vengeful hostility towards our revolution. Terrorist groups who lacked any form of popular base, by stealing arms and ammunition and explosive material, not a difficult job in those chaotic days of revolution, and through the assistance of certain foreign governments, established a vast, terrorist network in Iran. individual and group assassinations, colossal bomb explosions, the hijacking of aircraft, kidnapping, horrible incidents of torture, indiscriminate shootings and the deliberate slaughtering of people were among the measures carried out in Iran by some terrorist groups supported and encouraged by the infamous enemies of our revolution. The victims of this barbarous violence represented all strata of Iranian society; they Included important leaders and authorities of the revolution, as well as ordinary people such as the oppressed workers and toilers, men and women and, of course, innocent children and passers-by.
Today, the leaders of these terrorist groups, who have often claimed responsibility for their criminal actions, are given security and protection and are provided with a comfortable life in the United States, France and some other Western countries and go by the euphemism of "opposition to the Revolution"; and the countries that patronize these terrorists accuse the Islamic Republic of Iran of "terrorism". An astonishing paradox of politics is that the innocent victims of a blind, barbarous terrorism are themselves accused of "terrorism" by those who helped establish these terrorist groups and are at present looking after them well.
As the President and servant of my country, and as a victim of a savage terrorist attack, which was aborted by the will of the Almighty, I have the honour to declare here that none of these brutalities, none of this shedding of blood, could shake the will of our people despite the fact that the extent of the terrorism was unprecedented: in one act alone, some 72 leading members and administrators of the revolution, including several cabinet ministers, a score of deputies of Parliament, and some irreplaceable personalities of our revolution, such as Martyr Ayatollah Beheshti, died inhuman deaths; and in another incident the President and the Prime Minister were blown to death together. But these brutal atrocities have served only to strengthen the people's faith and trust in God and to increase their revolutionary wrath. 
Military coups d'état are the traditional, sanguinary experiment in all revolutions organized by the great Powers. In the case of the Iranian revolution they were organized many times and in one case reached a very dangerous state. Had it not been for our people's support and for the vigilance of our officials, the predictions of the American General that there would be several blood-baths and the massacre of millions of people would have materialized.
But the greatest, the most painful and the most catastrophic act of hostility by our enemies was the imposition of war on our revolution, that is, the stirring of the ambitious instincts of a neighbour, persuading it to invade and assuring it of all sorts of assistance and support.
Today, after some seven years of war, it is quite clear to all that the invasion of Iran by the Iraqi army on 22 September 1980, that is, 19 months after the establishment of the Islamic Republic, was in fact aimed at defeating the revolution and at the overthrow of the Islamic Republic. The invasion was carried out with some 10 divisions and hundreds of fighter-bombers; they attacked from the ground, from the air and from the sea. There were also such expansionist aims as the annexing of a province of Iran, a fact that has frequently been confessed to in the Iraqi press and publications as well as in articles by non-Iraqi paid pens. The Iraqis have, more often than expected, declared both these goals openly and in a revealing way.
What Iraq anticipated as a reward for this invasion, apart from the stabilizing of its internal situation, was to emerge as the dominant Power in the region or at least in the Arab sphere. This would have been a lot for the nonentities ruling Iraq, access to a considerable coastal border in the very important Persian Gulf region was certainly another motive. By an Iraqi victory which would accompany Iran's defeat, its disintegration and the collapse of the Islamic Republic, the imperial-minded Powers would also reach an important goal: the removal of a new system which had disturbed the existing political-economic balance and put an end to the influence of big Powers, especially that of the United States, in the event of our defeat, the circumstances would be back to "normal" for the United States and some others, and the same old story of political and economic influence would be repeated.
We were at first taken by surprise, we should admit. Our preoccupation with innumerable internal problems relating to the revolution and our lack of sufficient experience made the invasion possible; but the particular characteristics of this revolution came to our rescue: within a few months the heroic, miraculous efforts and sacrifices of our people and their armed forces had resulted in the liberation of a large part of the occupied territories. Nevertheless, the catastrophic effects of this invasion are beyond description; prosperous cities such as Abadan, Khorramshahr, Hovaizeh and Qasre-Shirin were razed to the ground; even the small city of Dezful was hit by some 250 ground-to-ground missiles; numerous happy villages of which not even a half-smashed wall is left; factories that were turned into piles of metal rubble; numerous farms that were wiped out; invaluable cultural monuments that have been seriously damaged; and, most important of all, the innocent people who lost their precious lives.
The committing of war crimes, such as savage attacks against civilian, residential areas; the massacre of thousands of defenceless women and children; the imprisonment of passengers and passers-by on the occupied roads - all in the first weeks of the war - violations of international commitments and regulations, such as the use of chemical weapons on a large scale, air attacks on commercial ships, civilian aircraft and passenger aeroplanes and trains, are some examples of acts on the part of the Iraqi regime in the course of this war that have been identified but are continuing.
After the initial war efforts, when the people of Iran had time to think over and sum up the events, they realized a very bitter fact, namely that security based on the promises and commitments of a warmongering aggressor has no validity and that trusting in such security is illogical and very naive.
The Head of the Iraqi regime had publicly announced that its Agreement with the Iranian Government in 1975, otherwise known as the Algiers Agreement, was signed at a time when Iraq was weak, and therefore it was not binding or valid any more. He tore a copy of the Agreement to pieces and a few days later invaded Iran.
This was a bitter but enlightening lesson for the Iranian nation. From that moment on, our people, awakened and revolutionary, took a decision and set a clear objective for their efforts. They decided not only to liberate the occupied territories and seek war compensation - to both of which they are unambiguously initiated, despite the fact that they could not be compensated for a great part of the damages - but also, as a more important goal, to punish and remove the aggressor. By proposing the punishment of the aggressor we have sought not only a secure base for our national security but also security and stability throughout the region. If an aggressor is once punished by the international family of nations for its aggression, we can rest assured that the aggressor instinct, which is often found in evil and opportunistic elements, will be suppressed for many years to come, and our region, and perhaps the whole world, will not have to suffer the catastrophic consequences of unprovoked aggressive wars.
The Nuremberg Trials have guaranteed some 40 years of peace and security for the war-addicted European States. Why should we discard the experience of Nuremberg?
When thousands of square kilometres of our country were under occupation, the big Powers, exploiting their powerful weapons of publicity, put us under very heavy pressure to accept a cease-fire in return for the formation of a committee that would arrange for the invader to return to international borders. This would have meant our leaving part of our existence, our honour and our dignity under the feet of the enemy and soliciting the attention of this or that international committee in the hope of regaining our integrity. There could have been no bigger insult to the intelligence of an honourable revolutionary nation. Even the least informed people in the world have the sanguinary tragedy of the Palestinian people before their eyes and would reject such tyrannical proposals. If imposed cease-fires and deceitful, empty promises had restored the legitimate and obvious rights of the Palestinian nation, they might also help others to regain theirs.
In our case, even today, when we have liberated the largest part of the occupied lands through the heroic efforts of our people and at the cost of their precious blood, with some parts such as Naft-Shahr still under occupation, we believe that our most important task is to punish the aggressor. And today, when we look back at the irrecoverable cost of this imposed war, we consider this more important than ever and believe that without punishment of the aggressor any other achievement would be a loss for our people. As a nation which has borne the burden of a seven-year war, we long more than anybody else for peace, but we believe that that peace, a lasting peace, can be established only with punishment of an aggressor who has added many other sins to the original sin of aggression since it started the war.
Today, as in 1975 Iraq is again in a weak position and everyone knows this. The kind of peace approved by the Iraqi regime today would, after a few years or whenever it suspected itself to be in a strong position, evaporate in a moment, and another war would engulf the region. The only guarantee for the future is punishment of the aggressor.
Peace is, without a doubt, a beautiful and attractive word. This is so true that even the biggest international warmongers and the producers of weapons for global destruction flirt with it and love it hypocritically. But, in our opinion, justice, a word that the powerful and the oppressors regard with fearful caution, is even more important and more beautiful.
The number of those who have given up their well-being, their peace and their life to secure justice is not small. These people are always recognized as great heroes. European cities still take pride in their resistance against Hitler's aggression; Moscow still prides itself on a self-burning that astonished and disappointed Napoleon's army and Leningrad on its four-year-long resistance when besieged by the Nazi invaders.
The United Nations in particular has an obligation, according to the very first Article of its Charter, to secure justice through the special process of taking measures against acts of aggression. And this is all that we expect from the world and from the United Nations. The big Powers have hypocritically called the war imposed on us a meaningless war, but at the same time they have consistently supported the initiator of and aggressor in this war politically, militarily and economically.
There is no doubt that starting such wars is always meaningless, but as long as the aggressor was still hoping to achieve its evil end it was never called that.
Today, however, this war is very meaningful for our people: it means selfless, heroic efforts to eradicate aggression and prove that nations have the power, in the face of the will of the big Powers, to defend their revolution, their stability and their integrity. Our nation, through a great deal of sacrifice, is engaged in rejecting a concept that has always resulted in aggression and war: the concept that reliance on advanced weapons and the support of the big Powers is a guarantee of success.
In the last seven years the Iranian people have searched for the answer to an important question. Today I want to raise this question here from this rostrum. Why have all those Governments that know very clearly that it was the Iraqi regime that started the war and initiated aggression - and there is no scarcity of those that know this - chosen to remain silent vis-à-vis this great international crime? And why have the world mass media tended to ignore their great responsibility to the conscience of mankind and the interpretation of history in this case?
Perhaps the key to the solution of this problem lies in the particular political relationships in our world today and the defective geometry created by the domination of the big Powers in international relations. However, our people seem to have discovered the facts.
But the question to which no convincing answer may be found is this: why has the Security Council of the United Nations, as an organ that was created primarily to safeguard international security and oppose aggression, totally ignored its obligations and even acted in defiance of its duty? I think everyone knows that the Security Council did not show any reaction when Iraq invaded Iran on 1,OOO-kilometre front. The Iraqi army overran international borders in only a week and established itself at points ranging from 70 to 90 kilometres inside Iran. Some Iraqi authorities announced that their army intended to stay there forever.


.
It was only after the establishment of this invasion that the Security Council issued its first resolution, on 28 September 1980. This resolution neither mentioned any aggression or occupation nor made a request for a return to international borders, but, astonishingly enough, called on both parties not to resort to any further use of force. What this really meant was total connivance in the occupation of the affected areas and a conquest to the Iraqi army not to advance further. And as far as Iran was concerned, it called on our people to stop fighting against the aggressor.
This was the very first measure by the Security Council, in which it trampled upon all its principal obligations concerning the safeguarding of international peace and security in an ugly, tragic manner.
After that, a deadly silence fell upon the Security Council for a long time - that is, up to the liberation of Khorramshahr through a military operation that broke the back of the occupation army and resulted in the humiliating capture of thousands of enemy soldiers and officers. Yet, up to that time, the Security Council had completely forgotten about the bloody, continuing war that headed the international news bulletins every day.
Thus the Security Council suddenly remembered the Iran-Iraq war again. A few weeks after the liberation of Khorramshahr the Security Council's second resolution, dated 12 July 1982, was adopted. Now the Council called for a return to international borders. What it requested had already been achieved because our heroic people and their selfless and valiant combatants had by then liberated the greater part of the occupied lands. This resolution, too, was conspicuous for its many omissions: no reference to aggression; no mention of the aggressor; nothing about destruction, damages or any compensation; no guarantee of teal security and stability and not a word about punishing the agent of insecurity. The Council had chosen to be silent in its resolution about all those vital points.
Therefore, once again, we found ourselves quite alone in restoring our legitimate rights, and I must inform the Assembly that the Security Council's stance in relation to the war that was imposed upon us has not changed up to this moment.
Of course, the Secretary-General's independent initiatives went some way towards helping the United Nations in the realization of its objectives, but his good offices were not appreciated. I ought, however, to register a thankful note here for his efforts and his good offices. It would also be appropriate to remember the good name of the late Swedish Prime Minister, Mr. Olaf Palme, who, as the Special Representative of the Secretary-General, sympathetically tried to help.
The Secretary-General's trip to Tehran and the useful talks regarding Security Council resolution 598 (1987) were another step in that direction. We consider those talks objective and instructive, as is the report of the Secretary-General. Regrettably, it seems that some influential members of the Security Council wish to ignore that fact. They are the same members as have from the outset attempted to exploit that resolution as a means of exerting pressure on the Islamic Republic of Iran. We have conveyed our unequivocal views to the Secretary-General and expect the Council to use correctly the possibilities open to it.
Has the Security Council anything to say regarding the infringement of its very first obligation, to take measures against acts of aggression, which is stated in the first Chapter of the Charter to be the most important objective; what pressures has the Security Council brought to bear on Iraq in relation to threatening peace, breach of the peace and resort to force as mentioned in Chapter VII? Impartiality is the least that the Islamic Republic of Iran - a victim of a bloody, devastating aggression - can expect from the Security Council, because we all know that the Council's obligation is to take measures against acts of aggression and to support the victim of aggression, rather than remain neutral between the aggressor and the victim. But can the Security Council even claim that it has behaved impartially in this case?
Our feeling is that the Security Council has been pushed into this indecent, condemnable position by the will of some big Powers, particularly the United States, Therefore, one may say that the foundations of the security supported by such a Security Council is nothing but a nice-looking house of cards. The nations of the world, especially the peoples of the third world, who wish to remain independent of the super-Powers, may never have the security guaranteed by such a Security Council.
The fact that Iraq was never condemned for aggression has not only helped keep the imposed war going but also fanned its flames.
And now, with the United States presence in the region and the presence of other countries that have followed as a result of the arch-satan1 a insistence and pressure, the Persian Gulf has turned into a dangerous powder-keg.
At this juncture I must draw the attention of the General Assembly and the people of the United States urgently to the very grave and immediate danger provoked by the United States Administration through its latest action in the Persian Gulf, which is threatening not only the region but the whole world. Yesterday United States battleships attacked Iran Air, an Iranian merchant ship. They murdered four people and wounded three. The ship was seized and its crew detained, American television stations announced yesterday that United States battleships fired at this ship while it was laying mines in the waters, and thereby, as usual, told a pack of lies to the American people. But I declare here that the ship was a merchant vessel called Iran Air, not a military speedboat.
This is the beginning of a series of events the bitter consequences of which will not be restricted to the Persian Gulf, and the United States, as the initiator of the trouble, will bear responsibility for all ensuing events. Should we now believe the passionate United States claims of a desire for peace and tranquillity in the Persian Gulf or this open, flagrant and concrete measure to fan the flames of war? I declare, very unambiguously, that the United States will receive a proper response to this abominable act. This is only one of the evil consequences of the imposed war and a direct result of the Security Council's inability to take proper measures against the Iraqi aggression. If the Security Council had condemned Iraq for starting the war, and later, for starting the so-called war of the cities, and Later, for attacking ships, today the United States would not dare threaten international peace and security so openly in spite of world public opinion, despite pressures from inside, and immediately after the adoption of resolution 598 (1987) for the preparation and adoption of which the United States had played a key role. Was resolution 598 (1987) only adopted to put pressure on the Islamic Republic of Iran?
I must here announce to the world and especially to the great people of the United States that the threatening, military presence of the United States in the Persian Gulf is yet another clear manifestation of the American regime's hostility towards the Iranian people.
A big chapter of our history, a very bitter, bloody and evil chapter, is saturated with American enmities and grudging hostilities towards our nation some 25 years of support for the Pahlavi butcher and dictator, complicity with the Shah in all his crimes against our people, participation in plundering the wealth of the nation, serious confrontation with our revolution in the last months of the Shah's regime, persuading the dictator to suppress the millions-strong demonstrations of our people, employing all sorts of means and devices to obstruct the path of revolution in the first years of our victory, the constant, provocative contacts of the United States embassy in Tehran with counter-revolutionary elements, continuous help and assistance to terrorists and counter-revolutionaries outside Iran, freezing of the people's assets and property, non-deliverance of commodities that had been already paid for, non-payment of assets taken from the public treasury by the Shah and deposited in his own name in American banks, efforts for an economic blockade of Iran and the formation of a United Western front against our people, flagrant and effective support of Iraq in its war against us and now the bullying and illogical tactic of throwing an American armada into the Persian Gulf and seriously endangering peace and tranquillity of the region.
These are pacts of our nation's indictment against the United States administration, an indictment that will bring under question all American claims for peace-loving and all statements by American leaders declaring their good intentions towards the Islamic Republic, which are apparently meant for internal consumption.
The latest in the long list of American hostilities towards out nation was the bloody massacre of innocent, defenceless pilgrims at Mecca in the holy sanctuary of God at the hands of the Saudi regime where some 400 Iranian and non-Iranian pilgrims, mostly women, were martyred and a greater number were beaten, injured or maimed. There are certain indications that the United States played an influential part in this unprecedented, historical monstrosity.
Do the United States administration and its Saudi stooges have any convincing explanation for the slaughtering of so many innocent men and women?
Undoubtedly the culprits will try to justify their evil actions with some excuses and allegations but the nature of the incident with some 400 dead visitors mostly women on the one side and the local police armed with machine-guns, clubs and poison gas on the other is very revealing.
Although blood that is shed wrongly at the hands of cruel, merciless tyrants will carry its clear message with it, not only for today but for all times, and will reveal the evil nature of the butchers, the Mecca incident also demonstrates the co-ordinated behaviour of the United States and the Arab reactionaries and unveils the secret co-operation of the two sides in the Persian Gulf region. This gives the incident an international dimension that must be carefully looked at by international forums.
I must emphasize here that this indictment is directed against the leaders of the United States regime and not against the American people who, had they been aware of what their governments have done against another nation, would certainly endorse our indictment. Our people have shown that they have faith in their goals and are ready to defend them at the cost of their lives.
Such a nation has no fear of the United States or any other Power and with the help of God it will prove that victory belongs to truth and the believers in truth.
This was the story of our revolution. This revolution brought great hopes for nations which suffered from the oppression of the imperial-minded Powers  equally it provoked the violent hostility of the big Powers which seek to dominate the world. This storm of opposition, however, could not break off the young tree of this revolution because of its very deep roots. The tree was growing fast but it did withstand some very strong, damaging storms. And now the revolution is still alive despite the opposition of the big Powers and it shall certainly survived that is the dictate of divine traditions in history and it shall not be altered. And that is our most vivid and emphatic message.
The system of domination had relentlessly tried to prove the contrary in order to make the nations of the third world believe that their fate is decided by the will of the big Powers. We have rejected and repudiated it. There is no doubt that the system of world domination did not wish the Islamic Republic to survive but our will overcame. Our message to all nations and Governments which wish to remain independent and ignore the wishes of the big Powers is to rely on their own people without any fear.
The message of our revolution remains as it was the rejection of the doctrine of domination. Today our world is in fact divided among the big, imperial-minded Powers, They believe that they are the masters and owners of the world. In other words the world is divided into dominator and dominated parts and the dominator s decide on the fate of the dominated. The system of world domination feeds on the existence of unequal relations between the two parts. The system of world domination arbitrarily rejects revolution and creates problems for revolutionary regimes. Nicaragua and the countries of southern Africa are a few living examples.
The system of world domination decides for peoples against their will. The innocent Palestinian nation is a perfect case and Afghanistan is another. The system of world domination fiddles with human ideas and concepts, changes and distorts them at will and tries to inject the distorted meanings into people's minds terrorism and human rights are two such manipulated concepts.
The system of world domination is bold enough openly and directly to invade such countries as have aroused its anger. The United· States invasion of Libya and Grenada are two recent examples.
The system of world domination makes decisions for the whole world and all nations. Yesterday it was Hiroshima and today the President of the United States is proud of the horrendous behaviour of his predecessors and even argues that if they did not kill those several thousands, mote people would have been killed throughout the world! The President of the United States does have a soft spot in his heart for all mankind - is he not the godfather of mankind?
The system of world domination supports fascist and racialist regimes such as the ones in Israel and South Africa and employs them as bloodthirsty, armed agents to bully the oppressed nations. Muslim Lebanon, patiently resisting the criminal aggressions of Zionists, and the African front-line States are good examples.
The system of world domination considers that it has the right to put pressure on international organizations; the Security Council and the United Nations Educational, Scientific and Cultural Organization (UNESCO) are living examples.
The system of world domination believes that its own interests are absolute and the interests of others are non-existent. A good example of this is the dangerous, peace-threatening presence of American battleships in the Persian Gulf that have come to "defend America's interests" while completely disregarding the interests of the countries of the region.
The system of world domination has, above all, the propaganda machine and the mass media of the world in its hands, distorts all the facts and gives a humane image to its satanic behaviour and in this way escapes confrontation with world public opinion. We believe that the nations and Governments of the third world as well as the peoples of the dominator countries should not tolerate this evil order of things. The big Powers must be told to go back home and leave the affairs of the world to its peoples. We must tell them: you are not anybody's legal guardians!
In the United Nations there are two unjustified distinctions - the right of veto and permanent membership in the Security Council. These must be removed. And their removal would indeed turn the United Nations into a truly popular organization in which all problems may be solved. Otherwise the Security Council will remain, as it is today, a paper factory for issuing worthless and ineffective orders. And the peoples of the world will continue to think that there is no place for settling international problems and that the only option left is to use violence.
Under these circumstances our message to the Governments of the third world, as long as the system of domination remains, is to unite with each other. This is the only way to become stronger. The Powers dominating our world do not value anything but power and we must speak with them in the only language they understand, the language of strength.
The awakening of peoples and their awareness of the nature and function of the system of domination is the strongest support for the third world Governments and a source of real strength to resist the dominating Powers. The leaders of these Governments will have nobody to help them except the will, the power and the ideas of their own peoples.
The union we propose to the third world countries is not a pact for fighting the big Powers; it will be a union for our own defence and the prevention of the usurpation of our legitimate rights.


The dominating Powers are also the big agents for dissemination and justification of corruption: moral corruption, sexual corruption and ideological corruption. The political, economic and espionage motives of the big Powers are the true perpetuators of these moral perversions. And the fact is that in our world today, which includes the nations of the big Powers too, moral values have been discarded, the foundation of the family has been weakened, alcoholism and addiction to drugs have become rampant and spirituality and morality have become least appealing.
We must start a tough campaign against corruption in our own countries. We must strengthen the foundation of the family and make this original school of man a home of affection, sincerity, love and spirituality. We must safeguard the rights and values of women. On this last issue, we must revise all the standards that were created by the system of domination and in order to liberate women from the humility of being "sex objects" that the dominant, Western culture has in practice imposed on them. Women as scientists, politicians, directors and managers, partners and mothers must be welcome but their exploitation as objects for pleasure, lechery and commercials should be rejected. This will help restore the dignity and personality of half of humanity and re-establish the lasting and holy foundation of the family.
These are some of the messages of our revolution, not only for those eager to listen but also for those who can decide to listen to the truth and to welcome fairness and justice.
 

